DETAILED ACTION
	Applicant’s request for continued examination (RCE), filed 30 March 2021 in response to the Final Office action mailed 12 January 2021 by Examiner Mulcahy, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-13 are pending under examination, wherein: claim 1 has been amended, claims 2-13 are as originally filed, and claims 14-20 were withdrawn by previous restriction requirement. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities: i)  “mono-vinyl-terminated polydimethylsiloxanes” should not be plural and ii) “combinations of any of the aforementioned” should instead be --and combinations thereof--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: i) A ’ should instead be --A’--, ii) “sulfonates” should not be plural, and iii) an ‘and’ is missing before ‘wherein X is’.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “any one of claim 1” is improper language and should instead be --of claim 1--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim is indefinite for a plurality of reasons related to the  recitation in lines 11-15: i) it is not clear where the at least one color changing dye is located with respect to the two-part formulation as claimed; ii) the recitation of “from a solution” is unclear, namely a) is the dye a solution (i.e. a solution of at least one color changing dye) or b) is this a product-by-process recitation (i.e. dye was obtained from a solution of dye); iii) it is not clear if the solution is present from 0.0005 to 0.002 total weight percent, or if the dye in the solution is present from 0.0005 to 0.002 total weight percent; iv) it is not clear if one is selecting from at least one color changing dye or a guide coat dye, or if the guide coat dye is a) in addition to or b) further limiting to or c) a property/type of the at least one color changing dye; v) it is not clear if “adapted to change color upon mixing of said part A and said part B” and “terminal color change occurring within ±5 minutes” are optional alternative properties of the at least one color changing dye or are both required. This includes claims 2-13 as they depend from claim 1.
	Regarding claim 2, there is a lack of antecedent basis for “a part C” as claim 1, from which claim 2 depends, recites only a part A and a part B.
	Regarding claim 5, firstly it is not clear what is meant by a C0 alkyl phenyl, or a C0 alkyl hydroxyl or a C0 alkyl sulfonate as zero carbons would exclude them from being alkyl phenyl, alkyl hydroxyl and alkyl sulfonate compounds and would instead merely be phenyl, hydroxyl or sulfonate substitutions. Secondly, it is not clear if “an aryl moiety C6H5-,“ was intended to recite “an aryl moiety, C6H-5-“ or was intended to recite “an aryl moiety selected from…”. As currently written the claim appears to claim the broad “aryl” and further narrower types thereof. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation aryl, and the claim also recites C6H5-, C10H7-, etc. (see lines 2-3) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This includes claim 6 as it depends from claim 5.
	Regarding claim 7, this claim is indefinite as it makes no sense and the meaning(s) of the claim cannot be readily determined. 
	Regarding claim 10, the claim is indefinite as it implies more than one color changing dye is present and is red, however only one color changing dye is required.
	Regarding claim 11, the claim is indefinite as it makes little grammatical sense. It is not clear if the claim intended to recite ‘said at least one color changing dye is a first color when in an oxidized state and is a second color when in a reduced state, wherein the second color is the terminal color’ or similar. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 13 depends recites the guide coat colorant is “reactive with ambient air or light”. As such the claim 13 recitation of “adapted to change color based on oxygen exposure” is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 of copending Application No. 16/747,092 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar formulations comprising substantially similar part A, comprising a curable resin having unsaturation and a reactive monomer diluent in which the curable resin is dissolved or suspended, substantially similar part B, comprising a free-radical cure initiator package, and a substantially similar color changing dye (copending; readable over instant guide coat colorant). While the copending application does not specifically claim the monomer reactive diluent Markush group of the instant application it is noted that case law holds that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent (see In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970)). Therefore, it would have been obvious to one of ordinary skill in the art to select monomer reactive diluents like presently claimed in the instant Markush group as monomer reactive diluents claimed by the copending application (original specification of copending application at [0035] indicates such are obvious variations).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments/Amendments
	The 35 U.S.C. 102(a)(1)/103 rejection of claims 1-13 as anticipated by or, in the alternative as unpatentable over, Schulz et al. (US 10,233,307) is withdrawn as a result of Applicant’s filed claim amendments and in view of Applicant’s arguments to the actual teachings of Schulz. Examiner Stanley further notes that the rejection should have been made over either of the earlier published PGPub 2016/0319105 or WO 2015/102966 members of the patent family. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767